Citation Nr: 9929481	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for leukoplakia of 
the tongue with foci of squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


REMAND

The veteran requested a reopening of his claim for service 
connection for leukoplakia.  He asserted that his condition 
was not properly diagnosed in service.  In March 1997 the RO 
denied the veteran's request to reopen his claim because new 
and material evidence adequate to reopen the claim for 
service connection for leukoplakia of the tongue with foci of 
squamous cell carcinoma had not been submitted.  

In his notice of disagreement, dated April 1997, the veteran 
wrote that the adjudicator was in error in 1993 when he was 
previously denied, and again during this re-evaluation.  

The Board construes the veteran's April 1997 correspondence 
as a claim for clear and unmistakable error in the December 
1993 rating decision.  This issue was not addressed by the 
RO.  The issue of clear and unmistakable error in the 
December 1993 rating decision is not before the Board.  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  Furthermore, this Board Member 
cannot have jurisdiction of this issue.  38 C.F.R. § 19.13 
(1998).  The Court has noted that:  Furthermore, 38 U.S.C.A. 
§ 7105 (West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  
None of the steps required for jurisdiction have been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  See also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  

Whether new and material evidence adequate to re-open the 
veteran's claim had been submitted is inextricably 
intertwined with the issue of clear and unmistakable error.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If it is 
determined that clear and unmistakable error occurred then 
the issue of new and material evidence becomes moot.  

The veteran in April 1997 requested review by a hearing 
officer.  This implies a request for an RO hearing rather 
than a hearing before a Member of the Board.

The case is REMANDED to the regional office (RO) for the 
following:

1.  The RO is to adjudicate the claim of 
clear and unmistakable error in the 
December 1993 rating decision.  

2.  The RO should schedule a hearing.

3.  The RO should address the allegation 
that there was a misdiagnosis in service.  
(The statement of Slavin, D.D.S., is to 
the effect that these white patches were 
the beginning of the present condition.)

4.  The veteran is reminded that he is 
under an obligation to submit new and 
material evidence.

5.  The veteran is reminded that the 
claim of error is not on appeal.  He is 
under an obligation to submit a timely 
notice of disagreement after any decision 
and a timely and adequate substantive 
appeal if there is an intent to appeal 
the issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


